Exhibit 10.4

 

VESSEL CONSTRUCTION AGREEMENT

 

HULL NO.: 337

 

PRICE: $ Forty Million Two Hundred Fifty Thousand Dollars and No Cents

($40,250,000.00)

 

DELIVERY DATE: 487 Days after Receipt of Down Payment

 

CONTRACT

 

This Agreement entered into as of the 27th day of August, 2003

 

BETWEEN

 

LEEVAC INDUSTRIES, LLC

(Hereinafter called “LEEVAC” or “BUILDER”).

 

AND

 

PNK (LAKE CHARLES), L.L.C.

(Hereinafter called “OWNER”).

 

WITNESSETH:

 

ARTICLE I – SCOPE

 

A.   For the price and sum of: FORTY MILLION TWO HUNDRED FIFTY THOUSAND DOLLARS
AND NO CENTS, U.S. currency ($40,250,000.00), BUILDER agrees, at its own risk
and expense, subject to and as qualified by, the other terms and conditions of
this Agreement, complete and deliver to OWNER, afloat at delivery point
determined by Article II-C below, on or before FOUR HUNDRED EIGHTY SEVEN (487)
DAYS after receipt of Down Payment, time being of the essence, as hereinafter
provided one riverboat casino (hereinafter called the “Vessel”) constructed,
outfitted and tested in accordance with the attached Specifications and Contract
Drawings labeled as follows:

 

1



--------------------------------------------------------------------------------

SPECIFICATIONS

 

FOR THE CONSTRUCTION OF A

 

330’ X 225’ SINGLE LEVEL PADDLEWHEEL CASINO VESSEL

 

RODNEY E. LAY & ASSOCIATES, INC.

 

PROJECT 4075

 

August 20, 2003, Revision 5

 

Contract Drawings per Exhibit “A”

 

Guidance Drawing per Exhibit “B”

 

Matrix of Casino and Casino Support Items per Exhibit “C”

 

Certificate of Delivery and Acceptance per Exhibit “D”

 

References

 

1. Quotation Letter from LEEVAC dated April 28, 2003.

 

2. Quotation Letter from LEEVAC dated August 21, 2003.

 

3. The Specifications and Contract Drawings that have been identified by the
signatures of the parties hereto, and are herby made a part of this Agreement.

 

B.   BUILDER agrees to furnish a suitable location for the construction of the
Vessel. BUILDER agrees to furnish all labor, tools, equipment, materials,
services, and fees necessary for the construction and completion of said vessel,
except as otherwise indicated herein or in said Specification or Contract
Drawings.

 

C.   BUILDER shall be responsible for the adequacy and accuracy of the
Specifications and Contract Drawings with regard to compliance with any
requirements or classifications mandated by USCG or any other governmental or
regulatory body for the intended or actual use of the Vessel, in effect as of
date of this Contract.

 

D.  

BUILDER will provide and/or install ready for use all parts, equipment and
appurtenances shown in the Specifications and Contract Drawings (including OWNER
Furnished items, except those items to be installed by OWNER or its
Subcontractors). BUILDER shall store, safe keep and handle OWNER’s equipment and
supplies both

 

2



--------------------------------------------------------------------------------

 

prior to and after placement on board. BUILDER shall allow sufficient working
area and time to allow the timely and safe installation of equipment and loading
of supplies prior to Vessel’s departure voyage to its final mooring area.

 

E.   BUILDER will allow OWNER and/or its representative’s at all reasonable
times to examine the Vessel during construction.

 

F.   BUILDER will provide OWNER with a production and completion schedule at
execution of this document, and update the schedule every thirty (30) days going
forward.

 

G.   BUILDER will do all work hereunder in a good and workman-like manner in
accordance with the Specification and Contract Drawings. All material and
equipment shall be in accordance with the Specifications, Contract Drawings,
Matrices and Exhibits herein.

 

ARTICLE II – DELIVERY

 

A.   BUILDER agrees, subject to the other provisions of this Agreement, to
complete and deliver said Vessel to aforesaid OWNER free and clear of all liens,
claims and encumbrances, except such as OWNER, or its subcontractors, their
employees and/or agents and/or vendors shall cause to be placed on the Vessel,
and OWNER agrees to accept delivery upon completion of the vessel at the agreed
delivery point set forth in Article II-C below.

 

B.   BUILDER agrees to deliver the Vessel to OWNER after satisfactory completion
as per Drawings, Plans, Specifications and Matrices at OWNER’s coffer cell (Lake
Charles) on or before the Delivery Date specified, or such later date as may be
required by reason of agreed changes in the Vessel or by reason of Force Majeure
delays as that term is defined in Article V.

 

C.   The Vessel, after receiving USCG approvals, shall be inspected by OWNER
safely afloat in the coffer cell. BUILDER shall execute a “Certificate of
Completion and Acceptance” in a form reasonably acceptable to OWNER at the time
of delivery for such Vessel. A form of the unsigned “Certificate of Completion
and Acceptance” is attached as Exhibit “D” to this Agreement.

 

D.  

In the event the contract work is not finished at the time BUILDER tenders the
“Certificate of Completion and Acceptance”, OWNER shall have the option, if it,
in its sole discretion, deems the Vessel fit for service, take Acceptance of the
Vessel and treat all “unfinished work” as a Guarantee Defect as set forth in
Article IX. In that event, Builder’s Certificate of Completion and Acceptance
shall specify all unfinished work. The parties shall agree as to the amount to
be withheld from the Acceptance Payment and the Vessel shall be delivered to
OWNER upon OWNER paying the undisputed

 

3



--------------------------------------------------------------------------------

 

amount to BUILDER and by withholding the amount for “unfinished work” until such
time that BUILDER completes the “unfinished work” and OWNER accepts the
“unfinished work” as complete. BUILDER shall invoice OWNER for completion of
“unfinished work” and, provided the work meets the standards of Article II C,
OWNER shall, within thirty (30) days of receipt of Invoice, pay BUILDER. If
OWNER does not exercise such option, BUILDER shall completely finish all
contract work.

 

E.   BUILDER shall furnish OWNER on delivery of the Vessel a Bill of Sale and
Builder’s Certificate together with whatever other documents may be required by
law or by any other regulatory agency of the United States having jurisdiction
in the premises in order for OWNER to document the Vessel; and will assist
OWNER, or its agent, in acquiring all required information to enable OWNER to
obtain all certificates necessary to operate the Vessel as intended. Any expense
in connection with documentation or Certification of the Vessel shall be paid by
OWNER.

 

ARTICLE III – DOWN PAYMENT

 

Down Payment of 15% shall be made upon Contract Signing.

 

ARTICLE IV – SUBSEQUENT PAYMENTS

 

A.   OWNER agrees to pay to BUILDER at address indicated on applicable BUILDER’s
invoice the following “Interim Installment Payments” for such Vessel providing
that the BUILDER has satisfactorily demonstrated completion in accordance with
the completion schedule as referenced in Article I – F.

 

5.0 % 60 days after receipt of Down Payment

5.0 % 90 days after receipt of Down Payment

5.0 % 120 days after receipt of Down Payment

5.0 % 150 days after receipt of Down Payment

5.0 % 180 days after receipt of Down Payment

5.0 % 210 days after receipt of Down Payment

5.0 % 240 days after receipt of Down Payment

5.0 % 270 days after receipt of Down Payment

5.0 % 300 days after receipt of Down Payment

5.0 % 330 days after receipt of Down Payment

5.0 % 360 days after receipt of Down Payment

5.0 % 390 days after receipt of Down Payment

5.0 % 420 days after receipt of Down Payment

5.0 % 450 days after receipt of Down Payment

5.0 % 480 days after receipt of Down Payment

 

4



--------------------------------------------------------------------------------

All Change Orders are to be paid monthly, based on mutually agreed percent
complete.

 

B.   Upon completion of the Vessel by BUILDER and acceptance thereof by OWNER in
accordance with the Agreement, OWNER agrees to pay the BUILDER at address
indicated on applicable BUILDER’s invoice the “Acceptance Payment” consisting
of:

 

  1.   The 10% balance due on Contract Price set out in Article 1-A above.

 

  2.   Any applicable State or Local Sales and/or Use Taxes.

 

  3.   Plus or less any changes in contract price resulting from agreed changes
in the specifications and Contract Drawings in accordance with Article VII below
not previously invoiced and/or paid.

 

  4.   Less any liquidated damages for delay in accordance with Article VI
below.

 

C.   BUILDER will give OWNER notice of intended date of issuance of each
“Interim Installment Payments” invoice not more than 10 nor less than 7 days
before issuance. All “Interim Installment Payments” and the “Acceptance Payment”
will be due by wire transfer to Hibernia National Bank ABA #065000090, Final
Credit: LEEVAC Industries, LLC Account # 6020041186.

 

D.   The “Interim Installment Payments” shall be payable within fifteen days
after presentation of BUILDER’s invoice and the “Acceptance Payment” shall be
payable upon BUILDER’s invoice and the “Certificate of Completion and
Acceptance” of said Vessel signed by BUILDER and OWNER.

 

E.   The BUILDER shall furnish an invoice for each “Interim Installment Payment”
which shall state (i) the month invoiced; (ii) that the contract work completed
complies with the Contract Drawings and Specifications and this Agreement; and
(iii) that lien releases for all claims upon said Vessel for labor, materials or
equipment for said Vessel have been received by the OWNER, except those created
by the OWNER, its subcontractors, vendors, or employees. The Interim Installment
Invoice shall be executed and certified by the President or Assistant
Secretary/Treasurer of BUILDER. If BUILDER has any outstanding lien on Vessel,
OWNER shall not be obligated to make payment until lien is resolved, unless such
liens are held by the OWNER or its vendors.

 

F.   It is agreed that time is of the essence of this Contract and that the
failure of Owner to timely pay to Builder the sums of money agreed to be paid
hereunder, at the times and in the manner above set forth, shall automatically
extend the agreed Delivery Dates by the number of days equal to the number of
days from the Payment Due Date to the actual date of payment, provided Builder
has complied with Article IV – C and D.

 

G.  

The Certificate of Completion and Acceptance shall state (i) that the Vessel has
been completed; (ii) that all trials and tests have been satisfactorily
completed; (iii) that the Vessel complies with the Specifications and Contract
Drawings and this Agreement, and is free from defects in materials and
workmanship; (iv) that there are no liens or

 

5



--------------------------------------------------------------------------------

 

claims upon said Vessel for materials, equipment or labor for said Vessel,
except those created or incurred by the OWNER, its subcontractors, vendors or
employees.

 

H.   The making of the Interim Installment Payments or Acceptance Payment with
respect to the Vessel shall not stop the OWNER from thereafter asserting any
right or remedy accruing to it because of the failure of the BUILDER to
construct and deliver the completed Vessel in accordance with the terms thereof.

 

ARTICLE V – FORCE MAJEURE AND DELAYS

 

A.   All agreements of the BUILDER contained in this contract respecting the
Date of Delivery of the Vessel shall be subject to extension by reason of “Force
Majeure”, which term is hereby declared to be any delay caused by fire,
explosion, lightning, flood, windstorm, hurricane, tornado or extraordinary
rains, earthquakes, act of war, strikes, or civil riot which prevent work for
two (2) consecutive days and not caused, or contributed to, by BUILDER; and
including non-delivery and/or late delivery of all OWNER furnished equipment
subject to the further terms hereinafter set forth.

 

B.   Delays in receiving supplies, materials and equipment shall not be
considered Force Majeure unless (a) caused by strikes or lockouts of workmen or
(b) BUILDER establishes to the satisfaction of OWNER that (1) BUILDER timely
ordered such supplies, materials and equipment and (2) BUILDER exercised due
diligence to obtain delivery and (3) no other source of supply was reasonably
available (relative price being a factor to be considered).

 

C.   Delays caused by late receipt of OWNER furnished equipment shall not be
considered Force Majeure unless BUILDER has notified OWNER in writing of date by
which each such item of OWNER furnished equipment must be delivered to BUILDER’s
Jennings or Lake Charles Yard in time to allow OWNER by utmost diligence to
cause timely delivery. BUILDER shall provide OWNER with a schedule indicating
latest on-site arrival date for each OWNER furnished component.

 

D.   Failure of OWNER to remit Interim Payments, as per Article IV, D shall be
considered a delay and the delivery date of the Vessel shall be automatically
extended by a period of time equal to total of said delays.

 

E.  

BUILDER shall have no responsibility for Force Majeure delays, other than to
inform the OWNER in writing of the occurrence of a Force Majeure within three
business days of its occurrence and to include with that notice (i) a
description of the event and (ii) its expected duration. BUILDER shall inform
OWNER of the end of a Force Majeure event within three business days of its
cessation and include an estimate of the delay in Deliver Date, if any, caused
by that event. Failing such notices, BUILDER shall not have the benefit of the
Force Majeure clause for said event. The BUILDER shall

 

6



--------------------------------------------------------------------------------

 

maintain records of such delays and allow OWNER to inspect same upon request at
all reasonable times. The Delivery Date for the Vessel shall automatically be
extended by a period of time equal to the total of said delays (Extended
Delivery Date) relating to the Vessel unless the OWNER, within ten (10) days
after receiving the aforesaid notice of a Force Majeure event, in which event
the rights of both parties, with respect to treating such events as Force
Majeure, shall be preserved.

 

ARTICLE VI – LIQUIDATED DAMAGES PROVISION

 

A.   All work on the Vessel contemplated hereunder shall be completed and
delivery on the Vessel effected on or before the Delivery Date set forth on the
first page of this Agreement or such extensions of time as are provided for
herein. Both parties recognize that because during construction OWNER will make
contracts depending upon the use of the Vessel and that delivery time is of the
essence and that delivery delay will result in substantial damages not
susceptible of accurate calculation. In the event the Vessel is not completed
and delivered to the OWNER 30 days from the Delivery Date or Extended Delivery
Date by the provisions of this Agreement, OWNER will deduct from Delivery
Payment for the Vessel the sum of Fifteen-Thousand Dollars ($15,000.00) per day
for each day following the Delivery Date, or the Extended Delivery Date until
the Vessel is actually completed and accepted by OWNER. This is in lieu of all
other damages, direct or consequential, which may result to OWNER from delay.
The maximum Builder shall pay as liquidated damages under this agreement is Nine
Hundred Thousand Dollars ($900,000).

 

B.   In the event the parties are unable to agree on the above reduction of the
Acceptance Payment, the Vessel shall nevertheless be accepted by OWNER upon
OWNER paying the undisputed amount to BUILDER, and by placing the disputed
portion of the acceptance in a Certificate of Deposit with a bank or in prime
grade commercial paper, which is mutually acceptable to both parties, to be
withdrawn only upon signatures of both OWNER’s and BUILDER’s attorneys, interest
to be accumulated and payable in proportion to the resolution of the dispute,
and the certificate to be held by OWNER’s attorneys.

 

ARTICLE VII – CHANGES IN SPECIFICATIONS AND CONTRACT DRAWINGS

 

A.   The right is reserved by OWNER to make any deductions for or additions or
substitutions to the said Specifications and Contract Drawings on giving due
notice in writing to BUILDER; the cost of any such changes to be added to or
deducted from the Contract price. If any such change will delay the completion
of the work, BUILDER will be allowed additional time sufficient to cover such
delay. The increased or reduced cost, or any additional time required, as
aforesaid, shall be submitted to OWNER by BUILDER within three (3) business days
and shall be acted upon by OWNER in three (3) business days from receipt in
writing before such change is made.

 

7



--------------------------------------------------------------------------------

B.   Cost of any change considered an addition or a deletion shall be “labor”
and “materials” and BUILDER’S mark up, unless BUILDER and OWNER have previously
agreed to some other pricing. Cost of any change considered a substitution shall
be the difference between cost of addition and cost of deletion.

 

C.   Changes required by USCG or any other regulatory body shall be subject to
the same Change Order procedure, provided they are not based on laws, rules or
regulations, in force prior to date of execution of this Agreement that were the
responsibility of BUILDER.

 

ARTICLE VIII – RISKS AND INSURANCE

 

A.   All risks of damage to or destruction of the Vessel, all machinery,
materials and equipment provided by BUILDER and all liability, to or for labor
employed by the BUILDER and subcontracted effort arranged for by the BUILDER on
or about the Vessel during construction and prior to delivery and acceptance,
shall be the responsibility of the BUILDER. Pre-keel and full form Builder’s
Risk Insurance acceptable to OWNER (including loss or damage caused by strikes,
locked-out workmen or persons taking part in labor disturbances or riots, or
civil commotions, without deletions of protection and indemnity and collision
clauses, and including risks of earthquakes, with endorsements attached covering
losses or damage caused by vandalism and malicious mischief) will be maintained
by BUILDER at BUILDER’s expense. Such insurance shall cover the completed value
of the Vessel and any agreed change orders. The agreed starting value and ending
value of the Vessel shall be established by OWNER and BUILDER and BUILDER’s
subcontractors shall maintain Workmen’s Compensation, Longshoreman’s and
Harborworker’s Compensation not less than minimum required by statute, and
Public Liability Insurance of $1,000,000. BUILDER shall provide relevant copes
of insurance policies prior to signing of this agreement. OWNER or OWNER’s
subcontractors as the case may be, shall maintain workman’s compensation,
longshoreman’s and harbor worker’s compensation insurance not less than the
minimum required by statute, and public liability insurance of $1,000,000. OWNER
or OWNER’s subcontractors (if any) shall provide relevant copies of insurance
policies prior to commencing any work at BUILDER’s Jennings or Lake Charles
Shipyard(s) or on Vessel.

 

B.  

The said Builder’s Risk Insurance and Public Liability Insurance shall be taken
out in the name of BUILDER, OWNER and “Construction Financing Entity”, and all
casualty losses under such policies shall be payable to the BUILDER and OWNER
and “Construction Financing Entity”, as their interest may appear. The policy
shall provide that there shall be no recourse against the OWNER for payment of
premiums or other charges and shall further provide that at least thirty (30)
days’ prior written notice of any cancellation for the non-payment of premiums
or other charges shall be given to the OWNER by the Insurance underwriters. The
originals of all cover notes and policies shall be delivered to the BUILDER,
with duplicates thereof to OWNER.

 

8



--------------------------------------------------------------------------------

 

Policies not in conformance herewith shall be conformed or surrendered and
canceled upon direction of the OWNER and new policies procured in conformance
herewith.

 

C.   If, prior to Acceptance by Owner, the Vessel, its machinery, equipment or
material shall be damaged, such damage shall be repaired by the BUILDER or
replacement shall be supplied by the BUILDER at its sole cost and expense except
for OWNER furnished material and equipment not covered under Builder’s Risk
Insurance.

 

D.   For actions prior to delivery and acceptance of the Vessel, the BUILDER
shall at its own cost and expense indemnify, protect and defend the Vessel and
the OWNER against any and all claims, suits, actions, maritime liens, and other
liens and costs and expenses incident thereto (including reasonable attorney’s
fees and costs) arising from injury to, or death of BUILDER’s employees,
workmen, BUILDER’s subcontractors, trespassers, licensees, invitees or all other
persons; and, from property damage whether in, or on, or about the Vessel and
the work to be performed hereunder due in whole or in part to the act, neglect,
or default of BUILDER or BUILDER’s subcontractors or their agents or employees.
It being expressly understood that the workmen other than compensated employees
or subcontractors of OWNER, engaged upon the work on the Vessel, shall at all
times be employees or subcontractors of the BUILDER and not of the OWNER.

 

E.   For actions prior to delivery and acceptance of the Vessel, the OWNER shall
at its own cost and expense indemnify, protect and defend the Vessel and the
BUILDER against any and all claims and costs and expenses incident thereto
(including reasonable attorney’s fees and costs) arising from injury to, or
death of OWNER’s employees, or OWNER’s subcontractors, or property damage
whether in, or on, or about the vessel and the work to be performed hereunder,
due in whole or in part to the act, neglect, or default of the OWNER or OWNER’s
subcontractors or their employees or agents.

 

F.   In the event there is an actual total loss or constructive total loss of
the Vessel, this Contract shall be terminated upon receipt by OWNER and BUILDER,
and “Construction Financing Entity” as interest may appear, of the proceeds of
the insurance required pursuant to this Article VIII for such actual loss or
constructive total loss, or if such actual loss or constructive total loss shall
occur through the operation of a risk not covered by insurance for which the
BUILDER assumes the risk as herein set forth, upon receipt by OWNER of payment
of the full amount as interest may appear.

 

G.   For purposes of this Article VIII-F, it is agreed that “as interest may
appear” shall be construed to mean that OWNER and “Construction Finance Entity”
are entitled to refund of amounts paid by OWNER as Down Payment and Interim
Installment Payments, and BUILDER for labor expended and material/equipment
purchased but not yet reimbursed.

 

H.   OWNER shall also hold harmless BUILDER as pertains any loss of OWNER
furnished equipment and material while in the care, custody and control of
BUILDER or Subcontractor of BUILDER.

 

9



--------------------------------------------------------------------------------

I.   Payment and Performance Bond. BUILDER shall, at OWNER’S expense, furnish
Payment and Performance Bonds upon execution of this Agreement covering the full
and faithful payment and performance of this Agreement and all the obligations
arising in connection therewith, said bonds to be in such form and amount as
OWNER prescribes and with sureties which OWNER approves.

 

ARTICLE IX – GUARANTEE

 

A.   The Vessel will be built in accordance with the Specifications and Contract
Drawings in a good and workmanlike manner, free from defects in material and
workmanship and BUILDER agrees at BUILDER’s expense including transporting labor
and supplies, to repair or replace any defects discovered within 365 days of
delivery and acceptance excepting machinery and equipment manufactured by others
and/or furnished by OWNER; however, BUILDER shall assign and subrogate to OWNER
all warranties by said manufacturers and agrees to extend full cooperation to
OWNER, as needed, to coordinate in enforcing such warranties. PNK took out “this
is in lieu of all other expressed or implied warranties.

 

B.   In the event of any defect covered by BUILDER’s guarantee, BUILDER will
make repairs or replacements at the expense of BUILDER at OWNER’s Lake Charles
site.

 

  1.   OWNER shall give prompt notice and BUILDER shall have reasonable time and
opportunity (seven days) under the circumstances, to inspect the Vessel before
work is undertaken; and

 

  2.   BUILDER shall have the right, reasonable time, and opportunity, under the
circumstances, to negotiate price with the shipyard or repairman; and

 

  3.   BUILDER’s liability for repair or replacement costs shall not exceed the
expense which BUILDER would have been incurred as determined using actual hours
incurred and actual direct material cost incurred by the OWNER with the
BUILDER’s then current appropriate time and material rates applied. BUILDER at
its sole option and expense may have a representative present during repairs.

 

C.   BUILDER shall have no obligation under this guarantee unless such defect
becomes manifest within 365 days after Acceptance of the Vessel and notice of
claim is given within ten (10) days thereafter. The BUILDER shall not be liable
for any consequential or incidental damage occasioned by any defect.

 

10



--------------------------------------------------------------------------------

ARTICLE X – DEFAULT

 

Without limiting any of the following:

 

A.   BUILDER shall be considered in default under this Agreement in the event
(a) during a period of thirty (30) consecutive days (plus the number of days
from the beginning of such period when work has been prevented by force majeure
causes) no substantial progress has been made in the construction of the Vessel;
or (b) that Vessel has not been delivered within thirty-five (35) days after the
later of the Delivery Date or Extended Delivery Date.

 

B.   OWNER shall be considered in default under this Agreement if (a) after a
period of 30 calendar days after receipt of an invoice for an Interim
Installment Payment, the BUILDER has not been paid, or (b) after 5 calendar days
after Acceptance of Vessel, in accordance with Article VI-B, BUILDER has not
been paid.

 

C.   In the event that circumstances beyond the control of the OWNER occur that
would cause the OWNER to not have use of the Vessel, the OWNER reserves the
right to terminate this Agreement, understanding that all monies owed to the
BUILDER including overhead and profit up to that point would become due and
payable in full.

 

ARTICLE XI – ARBITRATION, JURISDICTION AND LAW

 

A.   General. Any controversy, dispute, or claim between the parties to this
Agreement, including any claim arising out of, in connection with, or in
relation to the formation, interpretation, performance or breach of this
Agreement shall be settled exclusively by arbitration, before a single
arbitrator, in accordance with this Article 8 and the then most applicable rules
of the American Arbitration Association. This agreement to arbitrate shall
survive the expiration of this Agreement and shall cover all issues relevant to
this Agreement. Judgment upon any award rendered by the arbitrator may be
entered by any state or federal court having jurisdiction thereof. Such
arbitration shall be administered by the American Arbitration Association.
Arbitration shall be the exclusive remedy for determining any such dispute,
regardless of its nature. Notwithstanding the foregoing, either party may in an
appropriate matter apply to a court for provisional relief, including a
temporary restraining order or a preliminary injunction, on the ground that the
award to which the applicant may be entitled in arbitration may be rendered
ineffectual without provisional relief. Unless mutually agreed by the parties
otherwise, any arbitration shall take place in New Orleans, Louisiana.

 

B.  

Selection of Arbitrator. In the event the parties are unable to agree upon an
arbitrator, the parties shall select a single arbitrator from a list of nine (9)
arbitrators drawn by the parties at random from the “Independent” (or “Gold
Card”) list of retired judges or, at the option of OWNER, from a list of nine
(9) persons (which shall be retired judges or corporate or litigation attorneys
experienced in maritime construction matters) provided by the office of the
American Arbitration Association having jurisdiction over New

 

11



--------------------------------------------------------------------------------

 

Orleans, Louisiana. If the parties are unable to agree upon an arbitrator from
the list so drawn, then the parties shall each strike names alternately from the
list, with the first to strike being determined by lot. After each party has
used four strikes, the remaining name on the list shall be the arbitrator. If
such person is unable to serve for any reason, the parties shall repeat this
process until an arbitrator is selected.

 

C.   Applicability of Arbitration; Remedial Authority. This agreement to resolve
any disputes by binding arbitration shall extend to claims against any parent,
subsidiary or affiliate of each party, and, when acting within such capacity,
any officer, director, stockholder, employee or agent of each party, or of any
of the above, and shall apply as well to claims arising out of state and federal
statutes and local ordinances as well as to claims arising under the common law.
In the event of a dispute subject to this paragraph the parties shall be
entitled to reasonable discovery subject to the discretion of the arbitrator.
The remedial authority of the arbitrator (which shall include the right to grant
injunctive or other equitable relief) shall be the same as, but no greater than,
would be the remedial power of a court having jurisdiction over the parties and
their dispute. The arbitrator shall, upon an appropriate motion, dismiss any
claim without an evidentiary hearing if the party bringing the motion
establishes that he, she or it would be entitled to summary judgment if the
matter had been pursued in court litigation. In the event of a conflict between
the applicable rules of the American Arbitration Association and these
procedures, the provisions of these procedures shall govern.

 

D.   Fees and Costs. Any filing or administrative fees shall be borne initially
by the party requesting arbitration. Notwithstanding the foregoing, the
prevailing party in such arbitration, as determined by the arbitrator, and in
any enforcement or other court proceedings, shall be entitled, to the extent
permitted by law, to reimbursement from the other party for all of the
prevailing party’s costs (including but not limited to the arbitrator’s
compensation), expenses, and attorneys’ fees.

 

E.   Award Final and Binding. The arbitrator shall render an award and written
opinion, and the award shall be final and binding upon the parties. If any of
the provisions of this paragraph, or of this Agreement, are determined to be
unlawful or otherwise unenforceable, in whole or in part, such determination
shall not affect the validity of the remainder of this Agreement, and this
Agreement shall be reformed to the extent necessary to carry out its provisions
to the greatest extent possible and to insure that the resolution of all
conflicts between the parties, including those arising out of statutory claims,
shall be resolved by neutral, binding arbitration. If a court should find that
the arbitration provisions of this Agreement are not absolutely binding, then
the parties intend any arbitration decision and award to be fully admissible in
evidence in any subsequent action, given great weight by any finder of fact, and
treated as determinative to the maximum extent permitted by law.

 

F.   Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Louisiana.

 

12



--------------------------------------------------------------------------------

ARTICLE XII – AGREEMENT CONTROLLING

 

A.   This Agreement, which includes the Contract Drawings and Specifications and
References incorporated herein by reference, contains all the agreements between
the BUILDER and the OWNER, and there are no promises or representations by
either of them, other than those set forth herein. This Agreement shall not be
altered or modified except by an agreement in writing signed by the parties
hereto, and no officer, agent, or employee of either the BUILDER or the OWNER
shall have the power to waive any provisions hereof, unless such waiver be in
writing and signed by a duly authorized representative of each of the parties
hereto.

 

B.   In the event of conflict between this Agreement and the Specifications as
adjusted by References and/or Contract Drawings as adjusted by References, this
Agreement governs; and as between the Specifications and the Contract Drawings,
the Specifications govern.

 

ARTICLE XIII – INSPECTION, ACCESS, TESTS AND OFFICIAL CERTIFICATES

 

A.   During construction, BUILDER shall provide OWNER, or its accredited
representative, access to inspect the Vessel, material, workmanship, plans,
tests and movements. BUILDER shall provide a suitable office for OWNER’s
representative and BUILDER shall provide access to suitable facilities and
conditions such as a telephone, fax, copy machine, heat and air conditioning.
BUILDER will perform all of the tests and trials required of BUILDER in the
contract documents. BUILDER will supply all fuel, lubricants and stores for all
such tests and trials and will give OWNER at least three (3) business days
notice of the date thereof. OWNER shall provide the Captain and Crew upon
completion and acceptance of the vessel.

 

B.   All of the workmanship and material required under this agreement, while
the same is in the process of fabrication, erection, construction, installation
and performance, shall be inspected promptly by the OWNER and his agents and
shall be accepted promptly in accordance with this Agreement and the Contract
Drawings and Specifications and all References or rejected promptly in
accordance therewith. Failure to object will not stop OWNER from later
complaining if OWNER establishes that it used reasonable diligence, under the
circumstances, to discover defects promptly. Where the term “promptly” is used,
a “reasonable” standard shall be used.

 

C.   OWNER shall have the right to appoint an “OWNER’s Representative” and OWNER
shall inform BUILDER in writing as to the extent of authority OWNER has granted
to said OWNER’s representative. In the event of a “working conflict” between
OWNER’s Representative and BUILDER, BUILDER shall promptly inform OWNER of the
problem and OWNER shall make a due diligence effort to promptly resolve the
“working conflict” in a manner amenable to both parties.

 

13



--------------------------------------------------------------------------------

D.   BUILDER shall provide access to the Vessel while under construction to
inspectors from any Gaming Commission or any other public authority reasonably
requested by OWNER.

 

E.   BUILDER shall not allow access to the Vessel or the shipyard to any
companies, representatives, employees (including PNK employees), or visitors
that are not specifically related to the construction of the Vessel or the
project. All other persons are to receive written approval from the PNK
Designated Person prior to access to the Vessel.

 

ARTICLE XIV – ASSIGNMENT OF THE AGREEMENT

 

This Agreement shall inure to the benefit of the BUILDER and OWNER and their
successors and assigns and shall be binding upon the BUILDER and OWNER and their
successors and assigns; provided, however, that BUILDER shall not assign this
Agreement or any interest hereunder without the prior written consent of OWNER,
such consent to be given in OWNER’s sole discretion, and any assignment without
said prior written consent shall be null and void. OWNER may at any time sell
the Vessel and/or assign this Agreement, but shall at all times remain liable
under this Agreement. BUILDER and OWNER agree that such a sale and/or assignment
shall not be grounds for termination of this Agreement.

 

ARTICLE XV – COMPLIANCE WITH REGULATIONS AND OWNER’S

FINANCIAL DOCUMENTS

 

The BUILDER shall comply with all laws, rules, regulations and requirements of
the departments or agencies of the United States affecting the construction of
works, plants and Vessels, in or on navigable waters and the shores thereof, and
all other waters subject to the control of the United States and of the
Louisiana Gaming Control Board. OWNER shall procure at its own expense such
permits from the United States and from state and local authorities as may be
necessary in connection with beginning or carrying on the completion of the
contract work, and shall at all times comply with all United States, State and
local laws in any way affecting the contract work. BUILDER and OWNER acknowledge
and agree that all terms and conditions of the Agreement are subject to the
approval of the Louisiana Gaming Control Board.

 

BUILDER acknowledges and agrees that OWNER has provided notice to BUILDER, that
OWNER’s funds for the construction and completion of the Vessel will be borrowed
and or derived substantially from one or more lenders providing financing for
the contract work from time to time (“OWNER’s LENDERS”), and OWNER’S ability to
obtain such funds will be subject to one or more loan documents and conditions
precedent to advances thereunder. The term “OWNER’s LENDERS” shall also mean

 

14



--------------------------------------------------------------------------------

and include any and all trustees, intercreditor agents, disbursements agents,
administrative agents, consultants, architects, inspectors, construction
managers, auditors and engineers appointed or retained directly or indirectly by
or on behalf of any of OWNER’s LENDERS.

 

Notwithstanding any terms of this Agreement to the contrary, BUILDER will
diligently continue to perform the work and its obligations under this Agreement
notwithstanding any dispute arising with OWNER, OWNER’S LENDERS or any other
person or entity, so long as BUILDER continues to be paid in accordance with the
terms of this Agreement for all work not in dispute and properly performed in
accordance with the terms of this Agreement and not subject to a right to
withhold as provided in the Agreement. Nothing in this Agreement, or otherwise,
shall cause or impose any obligation on OWNER’S LENDERS to fund any amounts,
including any loan advance, to BUILDER.

 

BUILDER and OWNER acknowledge and agree that certain changes, including
increases in the Contract Price and extensions of the Delivery Date may be
subject to the approval of OWNER’s LENDERS before becoming effective.

 

BUILDER agrees to cooperate fully with all such OWNER’s LENDERS, including
BUILDER to (a) enter into such amendments to this Agreement as OWNER’s LENDERS
may reasonably request so long as such amendments do not materially or
substantially alter BUILDER’s rights, duties or obligations under this Agreement
and (b) enter into a consent to assignment in favor of OWNER’s LENDERS
consenting to the collateral assignment of this Agreement to OWNER’s LENDERS.

 

ARTICLE XVI – PATENTS

 

OWNER agrees to protect and hold harmless BUILDER against claims of third
persons for damages sustained by reason of the infringement of the patent rights
with respect to materials, processes, machinery, and equipment selected,
supplied or specifically acquired by OWNER or required by any Plans or
Specifications furnished by OWNER. BUILDER agrees to protect and hold harmless
OWNER against claims of third persons for damages sustained by reason of
infringement of patent rights with respect to materials, processes, machinery
and equipment supplied or specifically acquired by BUILDER, or required by any
Plans or Specifications furnished by BUILDER.

 

ARTICLE XVII – USE OF DRAWINGS AND SPECIFICATIONS

 

The Specifications and Contract Drawings and BUILDER’s working drawings of the
Vessel are and shall remain property of the OWNER.

 

15



--------------------------------------------------------------------------------

ARTICLE XVIII – NOTICES AND COMMUNICATIONS

 

Communication and notices shall be in writing addressed to the OWNER under this
agreement and shall be addressed to the OWNER at the following address:

 

Mr. Cliff Kortman

PNK (LAKE CHARLES), L.L.C.

Suite 1800

3800 Howard Hughes Parkway

Las Vegas, NV 89109

 

With a copy to:                                         Mr. John A. Godfrey,
Esq.

PNK (LAKE CHARLES), L.L.C.

Suite 1800

3800 Howard Hughes Parkway

Las Vegas, NV 89109

 

Communications and notices shall be in writing addressed to the BUILDER under
this Agreement and shall be addressed to the BUILDER at the following address:

 

LEEVAC INDUSTRIES, LLC

P.O. Box 1190, (Hwy 90 E.)

Jennings, LA 70546

ATTN: Fred Stokes

FAX: 337-824-2970

 

Notices shall be given by letter or by Fax. If by Fax, with a Fax Return
Confirmation of receipt of Fax.

 

ARTICLE XIX – TITLE

 

Title to the Vessel and to the work for the Vessel shall vest in OWNER as and
when work is performed, title to the materials incorporated or installed in the
Vessel shall vest in the OWNER as and when delivered to the BUILDER’S yard, and
title to the components to be incorporated or installed in the Vessel shall vest
in the OWNER as and when fabricated. As used herein, the term “Vessel” shall
also mean a “ship” as defined in La. R.S. 9:5522 and the terms “work,”
“materials,” and “components” shall

 

16



--------------------------------------------------------------------------------

have the meanings as set forth in La. R.S. 9:5522.” The risk of the loss or
damage to such material and the Vessel shall remain with the BUILDER and the
OWNER shall not be deemed to have waived its right to require the BUILDER to
repair and replace, at the BUILDER’s expense, defective workmanship or
damaged/defective material provided by BUILDER, and to deliver the Vessel with
the contract work completed, as herein provided. The BUILDER shall have an
equity in and lien on such material and completed contract work in the shipyard
and elsewhere to the extent that BUILDER has not been paid for by the OWNER.
Title to all scrap and title to any material which is surplus to the
requirements of this Agreement (except material furnished by the OWNER of which
under any adjustment of Agreement price under the provisions of this Agreement
remains the property of the OWNER) shall be vested in the BUILDER. Without
regard to the provisions of this Article XIX as to title, the BUILDER shall be
subject to the risk of loss of all material and the Vessel until the completed
Vessel is delivered to and accepted by the OWNER as provided in this Agreement.

 

In WITNESS WHEROF the parties hereto have caused this Agreement to be executed
by their proper authorized representatives, thereunto duly authorized at
[Illegible], LA .

 

WITNESSES:

   LEEVAC INDUSTRIES, LLC

/s/    [Illegible]        

--------------------------------------------------------------------------------

  

SIGNATURE:     /s/    W.F. Stokes        

--------------------------------------------------------------------------------

/s/    Krista J. Reed        

--------------------------------------------------------------------------------

  

NAME:      W.F. Stokes

--------------------------------------------------------------------------------

    

TITLE:        President

--------------------------------------------------------------------------------

    

DATE:        8/27/03

--------------------------------------------------------------------------------

WITNESSES:

      

PNK (LAKE CHARLES), L.L.C.

BY PINNACLE ENTERTAINMENT,

INC., ITS SOLE MEMBER AND

MANAGER

/s/    Sharon Taylor        

--------------------------------------------------------------------------------

  

SIGNATURE:      /s/    Clifford D. Kortman        

--------------------------------------------------------------------------------

/s/    [Illegible]        

--------------------------------------------------------------------------------

  

NAME:CLIFFORD D. KORTMAN, Senior

Vice   President – Construction/Development

    

DATE:        [Illegible]        

--------------------------------------------------------------------------------

 

17



--------------------------------------------------------------------------------

LIST OF EXHIBITS

 

Contract Drawings - Exhibit “A”

 

Guidance Drawing List - Exhibit “B”

 

Matrix of Casino and Casino Support Items - Exhibit “C”

 

Certificate of Delivery and Acceptance - Exhibit “D”

 

18



--------------------------------------------------------------------------------

Exhibit “A” Contract Drawings

 

4075-A12

   Rev. 3    8/22/03    Main Deck Arrangement

4075-A13

   Rev. 1    8/13/03    Upper Decks Arrangement

4075-A14

   Rev. 1    8/13/03    Mezzanine Arrangement

4075-A17

   Rev. 1    8/14/03    Boat Basin Sections

4075-A18

   Rev. 1    8/21/03    Bow and Stern Elevations

4075-A19

   Rev. 1    8/13/03    Outboard Profile (Starboard)

4075-A21

   Rev. 1    8/20/03    Sideshell Decorative Treatment

4075-A23

   Rev. 6    8/13/03    State Gaming Arrangement

4075-A35

   Rev. 1    8/15/03    Hold & Tank Arrangement

 

19



--------------------------------------------------------------------------------

Exhibit “B” Preliminary Contract Drawings List

 

4075-A50

   Rev. 1    8/22/03    Emergency Egress Plan (2 sheets)

4075-A51

   Rev. 1    8/22/03    Fire Boundary Diagram

4075-C12

   Rev. 1    8/13/03    Lines Plan

4075-C48

   Rev. 1    8/20/03    Welding Schedule

4075-E11

   Rev. 3    8/22/03    Electrical One Line Diagram (3 sheets)

4075-E20

   Rev. 2    8/22/03    208V/120V Distribution Power Panel

4075-E22

   Rev. 1    8/22/03    Gaming Equipment Power Plan

4075-E25

   Rev. 2    8/22/03    Lighting Deck Plan (3 sheets)

4075-E70

   Rev. 1    8/20/03    Shore Power Connections

4075-F18

   Rev. 1    8/20/03    Stacks and Masts

4075-F63

   Rev. 1    8/22/03    Door, Window and Hatch Schedule (2 sheets)

4075-F70

   Rev. 2    8/22/03    Ladders and Handrails

4075-H10

   Rev. 1    8/22/03    HVAC Diagram – Top Deck (sheet 1 of 4)

4075-H10

   Rev. 1    8/22/03    HVAC Diagram – Mezzanine (sheet 2 of 4)

4075-H10

   Rev. 1    8/22/03    HVAC Diagram – Main Deck (sheet 3 of 4)

4075-H10

   Rev. 1    8/22/03    HVAC Diagram – Hold Deck (sheet 4 of 4)

4075-H30

   Rev. 1    8/22/03    Chilled Water Diagram–Top Deck (sheet 1 of 4)

4075-H30

   Rev. 1    8/22/03    Chilled Water Diagram–Mezzanine (sheet 2 of 4)

4075-H30

   Rev. 1    8/22/03    Chilled Water Diagram–Main Deck (sheet 3 of 4)

4075-H30

   Rev. 1    8/22/03    Chilled Water Diagram–Hold Deck (sheet 4 of 4)

4075-M11

   Rev. 1    8/21/03    Machinery Arrangement

4075-M57

   Rev. 1    8/20/03    Paddlewheel Drive System Details

4075-M58

   Rev. 1    8/19/03    Paddlewheel Construction Details

4075-P10

   Rev. 1    8/21/03    Bilge, Ballast, and Firemain Diagram (4 sheets)

4075-P25

   Rev. 1    8/21/03    Engine Cooling Diagram

4075-P38

   Rev. 1    8/19/03    Vents, Sounds & Fills Diagram (3 sheets)

4075-P40

   Rev. 1    8/15/03    Fresh Water Piping Diagram (5 sheets)

4075-P44

   Rev. 1    8/22/03    Plumbing Drains Diagram (4 sheets)

4075-P50

   Rev. 1    8/18/03    Diesel, Oil, Lube Oil & Dirty Oil Piping Diagram

4075-P75

   Rev. 1    8/19/03    Generator Exhaust Piping Diagram (2 sheets)

4075-P80

   Rev. 1    8/19/03    Compressed Air Diagram

4075-S11

   Rev. 1    8/13/03    Typical Transverse Section and Watertight Blkhd.

4075-S20

   Rev. 1    8/21/03    Typical Transverse Sections (2 sheets)

4075-S25

   Rev. 2    8/20/03    Main Transverse Watertight Bulkheads

4075-S30

   Rev. 1    8/19/03    Sideshell and Longitudinal Sections

4075-S40

   Rev. 1    8/13/03    Bottom Shell Scantlings

 

20



--------------------------------------------------------------------------------

4075-S41

   Rev. 1    8/19/03    Main Deck Scantlings

4075-S42

   Rev. 1    8/14/03    2nd Deck Scantlings

4075-S46

   Rev. 1    8/20/03    Ramp and Mooring Details

4075-S51

   Rev. 1    8/21/03    Main and Emergency Generator Foundations

4075-S53

   Rev. 1    8/18/03    Paddlewheel Support Structure

4075-S59

   Rev. 1    8/15/03    Structural Bulkheads Below Main Deck

4075-S60

   Rev. 1    8/22/03    Main Deck Superstructure (3 sheets)

4075-S61

   Rev. 1    8/14/03    2nd Deck Superstructure & P. H. Superstructure

4075-S62

   Rev. 1    8/22/03    Mezzanine Deck Bhds. & Scantlings

4075-S65

   Rev. 1    8/14/03    Elevator, Stairs & Lift Structural Details

4075-S86

   Rev. 1    8/15/03    Long. and Vertical Alignment Guides (3 sheets)

4075-S87

   Rev. 1    8/13/03    Temporary Structural Supports and Mooring Attachments
for Transit

 

ABA Interior Design

 

IDC-001

   Rev. 2    4/1/03    Project Sheet Directory

IDC-002

   Rev. 2    4/1/03    General Notes & Abbreviations

IDC-050

   Rev. 2    4/1/03    Casino Materials Finish List

IDC-051

   Rev. 2    4/1/03    Casino Materials Finish List

IDC-052

   Rev. 2    4/1/03    Casino Materials Finish List

IDC-100

   Rev. 5    4/1/03    Casino/Reference Partition Plan

IDC-101

   Rev. 4    4/1/03    Casino/Part 1 Partition Plan

IDC-102

   Rev. 4    4/1/03    Casino/Part 2 Partition Plan

IDC-103

   Rev. 4    4/1/03    Casino/Part 3 Partition Plan

IDC-104

   Rev. 4    4/1/03    Casino/Part 4 Partition Plan

IDC-105

   Rev. 4    4/1/03    Casino/Part 5 Partition Plan

IDC-106

   Rev. 4    4/1/03    Casino/Part 6 Partition Plan

IDC-107

   Rev. 4    4/1/03    Casino/Part 7 Partition Plan

IDC-108

   Rev. 4    4/1/03    Casino/Part 8 Partition Plan

IDC-109

   Rev. 4    4/1/03    Casino/Part 9 Partition Plan

IDC-200

   Rev. 2    4/1/03    Casino/Reference Ceiling Plan

IDC-201

   Rev. 5    4/1/03    Casino/Part 1 Reflected Ceiling Plan

IDC-202

   Rev. 5    4/1/03    Casino/Part 2 Reflected Ceiling Plan

IDC-203

   Rev. 5    4/1/03    Casino/Part 3 Reflected Ceiling Plan

IDC-204

   Rev. 5    4/1/03    Casino/Part 4 Reflected Ceiling Plan

IDC-205

   Rev. 5    4/1/03    Casino/Part 5 Reflected Ceiling Plan

IDC-206

   Rev. 5    4/1/03    Casino/Part 6 Reflected Ceiling Plan

IDC-207

   Rev. 5    4/1/03    Casino/Part 7 Reflected Ceiling Plan

IDC-208

   Rev. 5    4/1/03    Casino/Part 8 Reflected Ceiling Plan

IDC-209

   Rev. 5    4/1/03    Casino/Part 9 Reflected Ceiling Plan

IDC-400

   Rev. 2    4/1/03    Casino/Reference Floor Covering Plan

IDC-401

   Rev. 2    4/1/03    Casino/Part 1 Floor Covering Plan

IDC-402

   Rev. 2    4/1/03    Casino/Part 2 Floor Covering Plan

IDC-403

   Rev. 2    4/1/03    Casino/Part 3 Floor Covering Plan

IDC-404

   Rev. 2    4/1/03    Casino/Part 4 Floor Covering Plan

 

21



--------------------------------------------------------------------------------

IDC-405

   Rev. 2    4/1/03    Casino/Part 5 Floor Covering Plan

IDC-406

   Rev. 2    4/1/03    Casino/Part 6 Floor Covering Plan

IDC-407

   Rev. 2    4/1/03    Casino/Part 7 Floor Covering Plan

IDC-408

   Rev. 2    4/1/03    Casino/Part 8 Floor Covering Plan

IDC-409

   Rev. 2    4/1/03    Casino/Part 9 Floor Covering Plan

IDC-500

   Rev. 2    4/1/03    Casino/Ref. Furniture, Fixture & Accessory Plan

IDC-501

   Rev. 4    4/1/03    Casino/Part 1 Furniture, Fixture & Accessory Plan

IDC-502

   Rev. 4    4/1/03    Casino/Part 2 Furniture, Fixture & Accessory Plan

IDC-503

   Rev. 4    4/1/03    Casino/Part 3 Furniture, Fixture & Accessory Plan

IDC-504

   Rev. 4    4/1/03    Casino/Part 4 Furniture, Fixture & Accessory Plan

IDC-505

   Rev. 4    4/1/03    Casino/Part 5 Furniture, Fixture & Accessory Plan

IDC-506

   Rev. 4    4/1/03    Casino/Part 6 Furniture, Fixture & Accessory Plan

IDC-507

   Rev. 4    4/1/03    Casino/Part 7 Furniture, Fixture & Accessory Plan

IDC-508

   Rev. 4    4/1/03    Casino/Part 8 Furniture, Fixture & Accessory Plan

IDC-509

   Rev. 4    4/1/03    Casino/Part 9 Furniture, Fixture & Accessory Plan

IDC-600

   Rev. 4    4/1/03    Casino Interior Elevations

IDC-601

   Rev. 4    4/1/03    Casino Interior Elevations

IDC-602

   Rev. 4    4/1/03    Casino Interior Elevations

IDC-603

   Rev. 4    4/1/03    Casino Interior Elevations

IDC-604

   Rev. 4    4/1/03    Casino Interior Elevations

IDC-605

   Rev. 4    4/1/03    Casino/High Limit Interior Elevations

IDC-606

   Rev. 2    4/1/03    Casino Interior Elevations

IDC-607

   Rev. 2    4/1/03    Casino Interior Elevations

IDC-608

   Rev. 2    4/1/03    Casino/Men Restroom Interior Elevations

IDC-609

   Rev. 2    4/1/03    Casino/Women Restroom Interior Elevations

IDC-610

   Rev. 2    4/1/03    High Limit Restrooms/Cage Interior Elevations

 

CON-TECH

 

CM0.0.0V

   Rev. 4    3/31/03    Communications Drawing Matrix

CM0.0.1V

   Rev. 4    3/31/03    Communications Notes and Symbols

CM2.1.V

   Rev. 4    3/31/03    Casino Vessel Main Deck Voice/Data Plan

CM2.1M.V

   Rev. 3    3/31/03    Casino Vessel Upper Decks Arrangement

CM3.1.VA

   Rev. 4    3/31/03    Casino Vessel Main Deck Surveillance RCP

CM3.1.VB

   Rev. 4    3/31/03    Casino Vessel Main Deck Audio RCP

CM8.0.1V

   Rev. 3    3/31/03    Communications Room Details

 

MEYER & ASSOCIATES

 

C-7

   Rev. 1    2/3/03    Berthing Plan

C-9

   Rev. 1    2/3/03    Enlarged Site Plan

C-39

   Rev. 2    3/31/03    Cofferdam Plan

C-40

   Rev. 2    3/31/03    Cofferdam & Mooring Sections & Details

C-41

   Rev. 2    3/31/03    Cofferdam Walkway & Misc. Sections & Details

 

22



--------------------------------------------------------------------------------

CDF

 

K0.1

   Rev. 0    4/1/03    Casino Vessel Master Plan

K1.0

   Rev. 0    4/1/03    Entertainment Bar & Service Bar#l & #2 Equipment Plan &
Schedule

K1.1

   Rev. 0    4/1/03    Entertainment Bar & Service Bar #1 & #2 Building Works
Plan

K1.2

   Rev. 0    4/1/03    Entertainment Bar & Service Bar #1 & #2 Plumbing Plan &
Schedule

K1.3

   Rev. 0    4/1/03    Entertainment Bar & Service Bar #1 & #2 Electrical Plan &
Schedule

K2.0

   Rev. 0    4/1/03    Service Bar #3 & Beverage Stations Equip. Plan

K2.1

   Rev. 0    4/1/03    Service Bar #3 & Beverage Stations Building Works Plan

K2.2

   Rev. 0    4/1/03    Service Bar #3 & Beverage Stations Plumbing Plan/Schedule

K2.3

   Rev. 0    4/1/03    Service Bar #3 & Beverage Stations Electrical
Plan/Schedule

K3.0

   Rev. 0    4/1/03    VIP Bar, Service Bar #4 and Buffet Equip. Plan

K3.1

   Rev. 0    4/1/03    VIP Bar, Service Bar #4 and Building Works Plan

K3.2

   Rev. 0    4/1/03    VIP Bar, Service Bar #4 and Plumbing Plan

K3.3

   Rev. 0    4/1/03    VIP Bar, Service Bar #4 and Electrical Plan

K4.0

   Rev. 0    4/1/03    Mezzanine Level Beverage Room Equipment Plan/Schedule

K4.1

   Rev. 0    4/1/03    Mezzanine Level Beverage Room Building Works Plan

K4.2

   Rev. 0    4/1/03    Mezzanine Level Beverage Room Plumbing And Electrical
Plan/Schedule

 

SCHINDLER

 

     Rev. 0    3/14/03    Hydraulic Elevator—Plans & Details

 

MULTI-COM

 

PR433-00

   Rev. 0    3/26/03    Hold Deck Sound System Layout P.1

PR433-01

   Rev. 0    3/26/03    Main Deck Sound System Speaker Layout P.I

PR433-02

   Rev. 0    3/26/03    Sound System Speaker Layout P.3

 

BERGMAN. WALLS & ASSOCIATES

 

LR-01

   Rev. 1    4/1/03    330 x 225 Paddlewheel Casino Vessel - Vessel Si Site Plan

 

23



--------------------------------------------------------------------------------

Exhibit “C” Matrix of Casino and Casino Support Items

 

SEE ATTACHED

 

24



--------------------------------------------------------------------------------

Exhibit “D” Certificate of Completion and Acceptance

 

CERTIFICATE OF DELIVERY AND ACCEPTANCE

 

DATE:                    

 

TIME:                    

 

PLACE:                                 

 

PURSUANT TO THE SPECIFICATIONS, CONTRACT DRAWINGS FOR THE CONSTRUCTION OF A
RIVERBOAT CASINO, HULL NO. 337, LEEVAC INDUSTRIES, LLC HEREBY TENDERS TO PNK
(LAKE CHARLES), LLC:

 

LEEVAC INDUSTRIES, LLC WARRANTS (I) THAT THE WORK HAS BEEN COMPLETED; (II) THAT
ALL TRIALS AND TESTS HAVE BEEN SATISFACTORILY COMPLETED; (III) THAT THE WORK
COMPLIES WITH THE SPECIFICATIONS AND CONTRACT DRAWINGS AND APPLICABLE LAW AND IS
FREE FROM DEFECTS IN MATERIALS AND WORKMANSHIP; (IV) THAT THERE ARE NO LIENS OR
CLAIMS UPON SAID WORK FOR MATERIALS, EQUIPMENT OR LABOR FOR SAID VESSEL, EXCEPT
THOSE CREATED OR INCURRED BY THE OWNER, ITS SUBCONTRACTORS, VENDORS OR
EMPLOYEES; (V) THAT A TEMPORARY CERTIFICATE OF OCCUPANCY OR EQUIVALENT
CERTIFICATION HAS BEEN ISSUED BY THE APPLICABLE GOVERNMENT AGENCY HAVING
JURISDICTION OVER THE WORK INCLUDING, BUT NOT LIMITED TO, THE U.S. COAST GUARD;
(VI) THAT ALL SYSTEMS INCLUDED IN THE WORK ARE OPERATIONAL AS DESIGNED AND
TESTED; (VII) THAT BUILDER HAS PROVIDED EVIDENCE THAT IT HAS COMPLETED OR IS
READY TO PERFORM DESIGNATED INSTRUCTION AND TRAINING OF OWNER’S PERSONNEL IN THE
OPERATIONS AND MAINTENANCE OF THE WORK; (VIII) THAT ALL WARRANTIES ARE IN PLACE
AND TURNED OVER TO OWNER; (IX) THAT ALL FINAL FINISHES, FIXTURES AND EQUIPMENT
REQUIRED BY THE CONTRACT DOCUMENTS ARE IN PLACE; AND (X) THAT REPRODUCIBLE
AS-BUILT DRAWINGS WILL BE COMPLETED AND SUBMITTED TO OWNER WITHIN THIRTY (30)
CALENDAR DAYS FOLLOWING THE DATE OF CERTIFICATION.

 

PNK (LAKE CHARLES), LLC       LEEVAC INDUSTRIES, LLC BY:  

PINNACLE ENTERTAINMENT, INC.,

IT’S SOLE MEMBER AND MANAGER

            BY:  

 

--------------------------------------------------------------------------------

            TITLE:  

 

--------------------------------------------------------------------------------

  TITLE:  

 

--------------------------------------------------------------------------------

 

25